Citation Nr: 0217688	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than October 
4, 1999 for service connection for right eye ocular 
histoplasmosis syndrome.  

2.  Entitlement to an effective date earlier than October 
4, 1999 for service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The Board notes that the veteran's June 2001 notice of 
disagreement also included the percentage evaluation 
assigned for both the right eye disability and migraine 
headaches.  However, in August 2001 correspondence 
following a rating action issued earlier that month, the 
veteran indicated that he agreed with the rating decision 
except for the effective dates.  The RO construed this 
statement as a withdrawal of the notice of disagreement as 
to the disability evaluations.  See 38 C.F.R. § 20.204 
(2002).  The Board concurs.  Accordingly, those issues are 
not currently before the Board.   

Review of the claims folder reveals that the veteran 
submitted a claim for service connection for a lung 
disorder in February 2002.  It is unclear whether the RO 
took action on the claim.  Therefore, the matter is 
referred to the RO for development and adjudication as 
appropriate.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The veteran's original claim for service-connected 
compensation received in October 1979 did not allege 
entitlement to benefits for headaches or right eye 
disability.  Medical evidence of record at the time was 
negative for either disability.  

3.  The RO received a claim for service connection for 
headaches and right eye disability in May 1993.  It denied 
the claim by November 1993 rating action, which the 
veteran did not appeal. 

4.  In July 1997, the RO received a claim for service 
connection for headaches.  It denied the claim in a 
February 1998 rating decision, which the veteran did not 
appeal.  

5.  The RO received a claim for service connection for 
headaches and right eye disorder in August 2000.  There is 
no correspondence or communication from the veteran or his 
representative prior to August 2000 that may be construed 
as an informal claim for service connection for headaches 
and right eye disability.

6.  Service connection was granted for each disability in 
a January 2001 rating decision.  A May 2001 rating 
decision assigned an effective date of October 4, 1999 
based on VA treatment on that date.  There is no medical 
evidence during the requisite period prior to October 4, 
1999 that is acceptable as an informal claim.      


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
October 4, 1999 for service connection for right eye 
ocular histoplasmosis syndrome have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2002).  

2.  The criteria for an effective date earlier than 
October 4, 1999 for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.157, 3.400 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the May 2001 rating decision, the RO generally provided 
the veteran and his representative with the applicable law 
and regulations and gave notice as to the evidence needed 
to substantiate his claim.  In addition, the statement of 
the case and supplemental statement of the case issued in 
August 2001 and March 2002, respectively, set forth the 
VCAA's notice and duty to assist requirements as provided 
in the implementing regulations.  See 38 C.F.R. §§ 3.102, 
3.159 (2002).  With respect to the duty to assist, the RO 
has secured all relevant VA treatment records as well as 
necessary medical examinations.  The veteran has submitted 
some private medical evidence, but has not authorized the 
release of additional private records.  In any event, the 
Board emphasizes that a determination as to the proper 
effective date for the award of service connection is 
primarily based on the date of receipt of evidence or 
claims already associated with the record, such that 
additional notice or assistance will not reasonably aid in 
the substantiation of the veteran's claims.  See 
38 U.S.C.A. § 5103A(2) (West Supp. 2002).  Thus, the Board 
finds in this case that the RO has provided all notice and 
assistance required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
the RO has already adjudicated the veteran's claims 
pursuant to the requirements of the VCAA and the 
implementing regulations, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Generally, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2002).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement 
is the day following separation or the date entitlement 
arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action indicating an intent to apply 
for VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  In 
addition, a report of VA outpatient treatment or 
examination will be accepted as an informal claim as of 
the date of the examination if a claim specifying the 
benefit sought is received within one year from the date 
of such examination or treatment or hospital admission.  
38 C.F.R. § 3.157(b)(1).  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.

In this case, the veteran alleges entitlement to service 
connection from the time of his separation from service in 
1979.  He essentially argues that there was sufficient 
evidence to establish service connection for each 
disability at that time, when service-connection was 
established for his left eye disability.  

Review of the claims folder reveals that the veteran 
submitted his original claim for service-connected 
disability compensation in October 1979, immediately after 
his separation from service.  The claim form specifically 
refers only to left eye and lung disorders.  Service 
medical records reveal treatment for foreign body in the 
right eye in December 1976 without evidence of chronic 
residual, and an episode of acute conjunctivitis in 
December 1978 without sequelae.  Otherwise, evidence of 
ocular disability in service relates to left eye disorder.  
In addition, there are intermittent complaints of headache 
with other symptoms specifically associated with sinusitis 
and influenza.  Thus, there is no evidence of chronic 
headache disorder or right eye disorder in service.  Also, 
the report of the February 1980 VA examination is negative 
for headaches or any abnormality of the right eye.  
Therefore, there is no specifically raised claim, or any 
evidence from which a claim could be inferred, for service 
connection for headaches or right eye disability at the 
time of the March 1980 rating decision that awarded 
service connection for left eye disability.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995) (VA should read claim 
documents so as to identify and adjudicate all claims 
reasonably raised by the record whether or not formally 
claimed in the VA application).  

Correspondence dated or received thereafter pertains only 
to claims unrelated to service connection for migraine 
headaches or right eye disability.  A VA ophthalmology 
examination performed in June 1989 in connection with a 
claim for an increased rating for the service-connected 
left eye disability noted no finding or diagnosis of right 
eye abnormality.  Similarly, a November 1989 statement 
from T. Alford, M.D., refers to significant left eye 
disability without reference to right eye problems.  Thus, 
there remains no inferred claim from the evidence of 
record for service connection for headaches or right eye 
disability. Id.      

The RO received the veteran's first informal claim for 
service connection for headaches and right eye vision 
problems in May 1993.  It denied the claim in a November 
1993 rating decision.  It notified the veteran of the 
decision by letter dated that same month.  There is no 
indication that the notice was returned as undeliverable 
or otherwise not received by the veteran.  The veteran did 
not initiate an appeal of the November 1993 RO decision, 
which is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  

Similarly, in July 1997, the veteran submitted another 
claim for service connection for headaches.  The RO denied 
the claim in a February 1998 rating decision that found no 
new and material evidence to reopen the previously denied 
claim.  Again, the RO notified the veteran of the decision 
by letter dated that same month.  There is no indication 
that the notice was returned as undeliverable or otherwise 
not received by the veteran.  The veteran did not initiate 
an appeal of the February 1998 decision, which is 
therefore final. Id.  Because each of these rating 
decisions is final, an effective date based on either of 
the underlying claims is not allowed.  Lalonde v. West, 12 
Vet. App. 377, 381 (1999); see Perry v. West, 12 Vet. App. 
365 (1999). 

The RO received the veteran's supplemental claim for 
service connection for headaches and right eye disability 
in August 2000.  The Board finds no correspondence or 
communication from the veteran or his representative prior 
to that date that expresses intent to apply for service 
connection for either disability.  38 C.F.R. §§ 3.1(p), 
3.155(a).  Therefore, VA law and regulations generally 
provide that the effective date of the service connection 
award must be August 2000.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.    

In its January 2001 rating decision, the RO established 
service connection for both disabilities from the date of 
the August 2000 claim.  However, the May 2001 ration 
action assigned the current effective date of October 4, 
1999 based on VA medical evidence of treatment on that 
date, which was performed within one year of receipt of 
the August 2000 claim for service connection.  38 C.F.R. § 
3.157(b)(1).  Review of the record reveals no record of VA 
or other medical evidence of treatment earlier than 
October 4, 1999 within the requisite time period before 
receipt of the August 2000 claim that may be accepted as 
an informal claim from the date of treatment. Id.  
Accordingly, the preponderance of the evidence is against 
an effective date earlier than October 4, 1999 for service 
connection for migraine headaches and right eye 
disability.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 
3.1(p), 3.155, 3.157, 3.400.  The appeal is denied.         


ORDER

An effective date earlier than October 4, 1999 for service 
connection for right eye ocular histoplasmosis syndrome is 
denied.  

An effective date earlier than October 4, 1999 for service 
connection for migraine headaches is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

